Citation Nr: 0105775	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.




REMAND

After reviewing the evidence, the Board must remand this case 
for the following development.  With respect to the veteran's 
claim for residuals of frostbite of the feet there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
RO denied the service connection claim for residuals of 
frostbite of the feet as not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 



The Board further notes that the veteran's service medical 
records are unavailable.  In response to the RO's request, 
the National Personnel Records Center (NPRC) reported in 
August 1998 that if the records were located at that 
facility, they would have been in the area damaged in a fire 
in July 1973.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992). 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre, 188 F.3d at 1331-
32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
Significantly, the Board notes that the RO did not 
specifically request the veteran's service personnel records 
or records from the Surgeon General's Office (SGO) from the 
NPRC, which records may corroborate the veteran's claim.
 
Nevertheless, in June 2000, T.L.G., a combat medic during 
World War II, submitted a statement corroborating the 
veteran's claim.  In other words, T.L.G. reported that he 
became acquainted with the veteran while serving with the 
311th Infantry Regiment, 78th Division, during World War II. 
T.L.G. specifically recalled that the veteran was treated for 
frostbite of the feet, or trench foot, while they were in an 
area called the Huertgen Forest.  Military history recalls 
that a significant battle was fought in the Huertgen Forest 
during December 1944.  In addition the 311th Infantry 
Regiment, 78th Division fought in the Huertgen Forest in 
December 1944.  Thus, T.L.G.'s statement lends weight to the 
veteran's claim.  Given that the veteran's service medical 
records are unavailable and there is no evidence to the 


contrary, it appears that the veteran served during combat 
and was treated for frostbite of the feet during World War 
II.  

The post-service medical evidence, however, is negative for 
treatment or complaints of residual frostbite of the feet.  
Therefore, the RO should schedule the veteran for appropriate 
medical examination in order to determine whether the veteran 
currently experiences residuals of frostbite of the feet and, 
if so, whether the residuals are more likely than not related 
to frostbite experienced during service.  

The Board is aware, based on the medical evidence of record, 
that the veteran is in ill health due to physical problems 
unrelated to the claim on appeal.  As a result, the veteran 
has been unable to appear for examinations scheduled at the 
VA Medical Center (VAMC).  In one instance, according to a 
January 1999 VAMC record, it appears that an attempt was made 
to arrange a bedside examination, but it was unsuccessful 
because the veteran and his physician failed to respond to 
the request.  Despite the lack of previous success, the RO 
should arrange for an examination, either at the VAMC or at 
the veteran's home, in order to determine whether the veteran 
currently experiences residuals of frostbite of the feet and, 
if so, whether the residuals are related to the veteran's 
service during World War II.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he submit the names (and for 
non-VA treatment, the addresses) and 
approximate dates of treatment for all VA 
and non-VA medical treatment received for 
his claimed residuals of frostbite of the 
feet.  After obtaining any necessary 
consent, the RO should request copies of 
any records specifically relating to 
treatment for residuals of frostbite of 
the feet.  The RO should contact the NPRC 
in St. Louis, Missouri and request any 


additional service medical records on 
file regarding the veteran, to include 
SGO and personnel records.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  Then, the RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise.  The 
examination should be conducted at a VAMC 
or by the veteran's private physician if 
the veteran is unable to report for a VA 
examination.  The physician should be 
asked to review the claims folder, 
examine the veteran and offer an opinion 
as to the etiology of any diagnosed 
residuals of frostbite of the feet.  The 
opinion should be stated in terms of 
whether residuals of frostbite of the 
feet are more likely than not related to 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 


(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


